Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 06/26/2020.
Claims 1-20 are pending.

Claim Objections
Claim 14 is objected to because of the following informalities: The claims recite “and/or”. Examiner notes that a PTAB ruling is instructive in this matter ruling that A and/or B is not indefinite and has a meaning and that meaning is A alone, B alone, or A and B together. However, the Board noted the “preferred verbiage” should be more simply “at least one of A and B” (See Ex Parte Gross). This having been said, Examiner encourages the preferred verbiage to make the metes and bounds of the claim as clear as possible. Examiner interprets the claims to require at least one of A and B (within the context of the claims). That is, a proper claim construction is A alone, B alone, or A and B together (wherein A and B are the limitations before and after the “and/or”, respectively). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10-11, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over BAI Pub. No. US 2020/0151023 A1 (hereafter Bai) in view of Kim et al. “TOSCA-Based and Federation-Aware Cloud Orchestration for Kubernetes Container Platform”, 1/7/19 (hereafter Kim).

With regard to claim 1, Bai teaches a system comprising: a memory; and at least one processor in communication with the memory, the at least one processor configured to (The computer system 1000 also includes memory 1003 in electronic communication with the processor 1001. The memory 1003 may be any electronic component capable of storing electronic information in at least ¶ [0096] – [0097])
execute a federated operator component that is configured to (a unified deployment system implemented in connection with a server device (e.g., on a cloud-computing system) to deploy cloud-native services across a plurality of cloud-computing platforms in at least ¶ [0015]):
a first compute resource requirement (resource requirements in at least ¶ [0035]) for the compute service, and a second compute resource requirement (resource requirements in at least ¶ [0035]) for the compute service (the unified deployment system identifies resource identifiers associated with cloud-computing services (e.g., types of services) to be deployed on one or more resources capable of executing or otherwise providing the cloud-native services in at least ¶ [0015] and the unified deployment system 104 may deploy cloud-native services to the control planes 106a-b by communicating or otherwise providing resource bindings 112a-b including resource identifiers and associated platform data (e.g., deployment specifications) to the control planes 106a-b. In particular, the unified deployment system 104 can bind information from an application file (e.g., resource identifiers) to information associated with deploying the application file on a platform by generating the resource bindings 112a-b. The resource bindings 112a-b may include any information that enables the control planes 106a-b to implement the cloud-native services on the respective sets of resources 108a-b and/or on a respective platform in at least ¶ [0029]);
send a first request to provision a first compute resource according to the first compute resource requirement to a first operator component (The unified deployment system 104 may additionally receive a deployment request 603 including a request to deploy the application 602 to multiple datacenters. The deployment request 603 may include an identification of control planes and/or datacenters on which to deploy the application. For example, in the example shown in FIG. 6, the deployment request 603 may include an identification of the datacenters 606a-n, control planes 608a-n, and/or sets of resources 610a-n on which to deploy the application 602 in at least ¶ [0070]) executing on a first container (… simply on different virtual groupings of computing devices in at least ¶ [0058], Examiner notes that containers are virtual groupings of computing devices) orchestration framework of a first cluster of compute nodes (in at least ¶ [0018], ¶ [0021] and ¶ [0058]), wherein the first cluster of compute nodes is associated with a first hierarchical level of a computing network (… collection of physical server devices organized in a hierarchical structure … in at least ¶ [0018] and as shown in FIG. 4, the unified deployment system 104 deploys a second cloud-native service by providing the second resource binding 412b and associated application data 402 to the second control plane 406b on a first node cluster 410a. As further shown, the unified deployment system 104 deploys a third cloud-native service by providing the third resource binding 412c and associated application data 402 to the third control plane 406c on a second node cluster 410b. The node clusters 410a-b may refer to any grouping of server devices at different geographic locations, on different server regions, on different datacenters, or simply on different virtual groupings of computing devices in at least ¶ [0058] and ¶ [0027]); and
send a second request (Similar principles can apply to deploying multiple cloud-native services (e.g., discrete services that make up an application) across multiple control planes on the same or different platforms in at least ¶ [0032]) to provision a second compute resource according to the second compute resource requirement to a second operator component (The unified deployment system 104 may additionally receive a deployment request 603 including a request to deploy the application 602 to multiple datacenters in at least ¶ [0070]) executing on a second container (… simply on different virtual groupings of computing devices in at least ¶ [0058], Examiner notes that containers are virtual groupings of computing devices) orchestration framework of a second cluster of compute nodes (in at least ¶ [0018], ¶ [0021] and ¶ [0058]), wherein the second cluster of compute nodes is associated with a second hierarchical level of the computing network that is different from the first hierarchical level (The unified deployment system 104 can additionally deploy a second cloud-native service to a second control plane 306b by providing a second resource binding 312b and associated application data 302 to the second control plane 306b also on the cloud-computing system 304. The second control plane 306b may then utilize the second resource binding 312b and associated application data 302 to schedule providing or otherwise implementing the second cloud-native service via one or more edge resources 310 on one or more edge devices not included within the hierarchy of the cloud-computing system 304 in at least ¶ [0050], Examiner notes the edge resources are not of the hierarchy of the cloud resources, they are comprised within a different hierarchical level than the cloud resources).
Bai does not specifically teach that the compute service is specified via an application programming interface (API) declaration.
However, in analogous art Kim teaches receive an application programming interface (API) declaration specifying a compute service (The federation application program interface (API) server interacts with the cluster through the federation  controller manager. The master is responsible for exposing the API, scheduling the deployments, and overall cluster management. The interaction with the Kubernetes cluster is done through the federation controller manager using the federation API server in at least page 3, bullet 2 and These TOSCA templates are used to describe the components and inter-component relationships of cloud applications in a declarative way so that the topology descriptions can be instantiated and deployed on a particular cloud platform later on. Hence, the application portability in at least page3, bullet 4),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the declarative application programming interface (API) of Kim with the systems and methods of Bai resulting in a system in which the compute services of Bai are specified declaratively using an API as in Kim. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing flexible, loosely coupled service delivery and portable application instantiation and deployment (see at least Kim page 3, bullet 2 and page 3, bullet 4).

With regard to claim 5, Bai teaches wherein the first request to provision the first compute resource is sent to a first cluster resource delegate of the first operator component, wherein the first cluster resource delegate is configured to transform the first request into first instructions configured to cause the first container orchestration framework to provision the first compute resource on the first cluster of compute nodes (Where the control planes 608a-n employ different formats or protocols, the resource bindings 604a-n may include different mapping data for the respective control planes 608a-n. Alternatively, where the control planes 608a-n use the same or similar formats or protocols, the resource bindings 604a-n may include similar or identical information provided to each of the control planes 608a-n at the respective datacenters 606a-n in at least ¶ [0071]).

With regard to claim 6, Bai teaches wherein the federated operator component generates a connectivity map defining a mesh network comprising routing destinations for compute services provided by the first cluster of compute nodes and the second cluster of compute nodes (the resource bindings 112a-b may include mapping information that associates resource identifiers for corresponding types of cloud-native services with corresponding platform resources. The server device(s) 102 and control planes 106a-b may communicate over a network using one or more communication protocols or technologies for transmitting data. For example, the server device(s) 102 and control planes 106a-b may communicate over a mesh network, the Internet, or any other data link that enables transport of electronic data between the server device(s) 102, control planes 106a-b, and computing devices on which respective resources (e.g., cloud resources, edge resources) are implemented in at least ¶ [0029] – [0030]).

With regard to claim 7, Bai teaches wherein the federated operator component is further effective to: determine that the first cluster of compute nodes is unable to provide the first compute resource (the unified deployment system 104 may enact a similar migration process to increase fault tolerance for a particular service or application. For example, the unified deployment system 104 may perform a migration of the cloud service from the second resource 506b to the new resource 514 upon detecting that the second resource 506b or associated cloud-computing system has an outage or service failure in at least ¶ [0067]); and send a third request to provision the first compute resource to the second operator component, wherein the third request is configured to cause the second operator component to provision the first compute resource on one or more compute nodes of the second cluster of compute nodes (the unified deployment system 104 may identify that the newly registered resource 514 (or simply “new resource 514”) controlled by an associated control plane 512 (or simply “new control plane 512”) provides better access, lower costs, or otherwise performs a particular function or service better than a resource on which a cloud-native service is currently deployed. For example, the unified deployment system 104 may determine that the second cloud-native service should be deployed on the new resource 514 via the third control plane 512 rather than on the second resource 506b via the second control plane 504b in at least ¶ [0063] – [0065]).

With regard to claim 8, Bai teaches wherein the first request comprises a first service level requirement for provisioning the first compute resource for the compute service, and wherein a reconciler component associated with the first operator component is effective to provision the first compute resource on compute nodes of the first cluster of compute nodes that are able to satisfy the first service level requirement (the cloud-native application model 204 includes quality of service (QoS) data 210 including an identification of operating conditions or considerations associated with performing or deploying cloud-native services on a cloud-computing system in at least ¶ [0035] and the unified deployment system 104 may identify the control planes 306a-b based on a determination that deploying the application via the control planes 306a-b (as opposed to other control planes on the same or different cloud-computing system) would result in the lowest cost or satisfy one or more quality of service (QoS) constraints identified within the application data 202 in at least ¶ [0051]).

With regard to claim 10, Bai teaches wherein the federated operator component is further configured to: determine that the first cluster of compute nodes is deficient in providing the first compute resource (the unified deployment system 104 may enact a similar migration process to increase fault tolerance for a particular service or application. For example, the unified deployment system 104 may perform a migration of the cloud service from the second resource 506b to the new resource 514 upon detecting that the second resource 506b or associated cloud-computing system has an outage or service failure in at least ¶ [0067]);
send a third request to provision the first compute resource to a third operator component executing on a third container orchestration framework of a third cluster of compute nodes (the unified deployment system 104 may identify that the newly registered resource 514 (or simply “new resource 514”) controlled by an associated control plane 512 (or simply “new control plane 512”) provides better access, lower costs, or otherwise performs a particular function or service better than a resource on which a cloud-native service is currently deployed. For example, the unified deployment system 104 may determine that the second cloud-native service should be deployed on the new resource 514 via the third control plane 512 rather than on the second resource 506b via the second control plane 504b in at least ¶ [0063] – [0065]); and
update a routing table to route requests for the third compute resource to an appropriate address of the third cluster of compute nodes (For example, a control plane may manage operation of resources by routing network packets, routing information, scheduling execution of instructions, or otherwise managing deployment of cloud-native services to resources in at least ¶ [0023] and a “deployment specification” includes a specification file, a table of mapping data, or other data structure that includes information associated with deploying a cloud-native service or application on a platform in at least ¶ [0037]).

With regard to claim 11, Bai teaches wherein: the federated operator component sends the first request to a first cluster resource delegate, the first cluster resource delegate configured to transform the first request to a first series of executable instructions executable by the first operator component and effective to cause the first operator component to provision the first compute resource on the first cluster of compute nodes (Where the control planes 608a-n employ different formats or protocols, the resource bindings 604a-n may include different mapping data for the respective control planes 608a-n. Alternatively, where the control planes 608a-n use the same or similar formats or protocols, the resource bindings 604a-n may include similar or identical information provided to each of the control planes 608a-n at the respective datacenters 606a-n in at least ¶ [0071]); and
the federated operator component sends the second request to a second cluster resource delegate, the second cluster resource delegate configured to transform the second request to a second series of executable instructions executable by the second operator component and effective to cause the second operator component to provision the second compute resource on the second cluster of compute nodes (Where the control planes 608a-n employ different formats or protocols, the resource bindings 604a-n may include different mapping data for the respective control planes 608a-n. Alternatively, where the control planes 608a-n use the same or similar formats or protocols, the resource bindings 604a-n may include similar or identical information provided to each of the control planes 608a-n at the respective datacenters 606a-n in at least ¶ [0071] and Similar principles can apply to deploying multiple cloud-native services (e.g., discrete services that make up an application) across multiple control planes on the same or different platforms in at least ¶ [0032]).

With regard to claim 13, Bai teaches a system comprising: a memory; at least one processor in communication with the memory (The computer system 1000 also includes memory 1003 in electronic communication with the processor 1001. The memory 1003 may be any electronic component capable of storing electronic information in at least ¶ [0096] – [0097]);
a first operator component (As shown in FIG. 1, the unified deployment system 104 may deploy cloud-native services in at least ¶ [0029]) associated with a first container (… simply on different virtual groupings of computing devices in at least ¶ [0058], Examiner notes that containers are virtual groupings of computing devices) orchestration framework of a first cluster of compute nodes (in at least ¶ [0018], ¶ [0021] and ¶ [0058]); and a first cluster resource delegate associated with the first cluster of compute nodes, wherein the first cluster resource delegate is configured to (… deploy cloud-native services to the control planes 106a-b by communicating or otherwise providing resource bindings 112a-b including resource identifiers and associated platform data (e.g., deployment specifications) to the control planes 106a-b in at least ¶ [0029]):
receive first instructions from a federated operator component configured in communication with a plurality of operator components, the first instructions comprising a request to provision a first compute resource for a first compute service (The unified deployment system 104 may additionally receive a deployment request 603 including a request to deploy the application 602 to multiple datacenters. The deployment request 603 may include an identification of control planes and/or datacenters on which to deploy the application. For example, in the example shown in FIG. 6, the deployment request 603 may include an identification of the datacenters 606a-n, control planes 608a-n, and/or sets of resources 610a-n on which to deploy the application 602 in at least ¶ [0070]), wherein each operator component of the plurality of operator components is associated with a respective cluster of compute nodes (in at least Fig. 1, 106a-b), and wherein the first compute service uses a second compute resource provisioned by a second cluster of compute nodes (… collection of physical server devices organized in a hierarchical structure … in at least ¶ [0018] and as shown in FIG. 4, the unified deployment system 104 deploys a second cloud-native service by providing the second resource binding 412b and associated application data 402 to the second control plane 406b on a first node cluster 410a. As further shown, the unified deployment system 104 deploys a third cloud-native service by providing the third resource binding 412c and associated application data 402 to the third control plane 406c on a second node cluster 410b. The node clusters 410a-b may refer to any grouping of server devices at different geographic locations, on different server regions, on different datacenters, or simply on different virtual groupings of computing devices in at least ¶ [0058] and ¶ [0027]); and
generate modified instructions by modifying the first instructions (Where the control planes 608a-n employ different formats or protocols, the resource bindings 604a-n may include different mapping data for the respective control planes 608a-n. Alternatively, where the control planes 608a-n use the same or similar formats or protocols, the resource bindings 604a-n may include similar or identical information provided to each of the control planes 608a-n at the respective datacenters 606a-n in at least ¶ [0071])
the first operator component effective to: send second instructions to a master node (the unified deployment system 104) of the first container orchestration framework to instantiate one or more containers configured to provide the first compute resource for the first compute service based on the modified instructions (the unified deployment system 104 may identify that the newly registered resource 514 (or simply “new resource 514”) controlled by an associated control plane 512 (or simply “new control plane 512”) provides better access, lower costs, or otherwise performs a particular function or service better than a resource on which a cloud-native service is currently deployed. For example, the unified deployment system 104 may determine that the second cloud-native service should be deployed on the new resource 514 via the third control plane 512 rather than on the second resource 506b via the second control plane 504b in at least ¶ [0063] – [0065] and a deployment specification may include platform-specific data that enables a control plane to instantiate or schedule a service or application to provide functionalities associated with the cloud-native service in at least ¶ [0037]).
Bai does not specifically teach that the compute service is specified via an application programming interface (API) declaration.
However, in analogous art Kim teaches generate modified instructions by modifying the first instructions to correspond to an application programming interface (API) specific to the first operator component; the first operator component effective to: receive, at the API, the modified instructions (The federation application program interface (API) server interacts with the cluster through the federation  controller manager. The master is responsible for exposing the API, scheduling the deployments, and overall cluster management. The interaction with the Kubernetes cluster is done through the federation controller manager using the federation API server in at least page 3, bullet 2 and These TOSCA templates are used to describe the components and inter-component relationships of cloud applications in a declarative way so that the topology descriptions can be instantiated and deployed on a particular cloud platform later on. Hence, the application portability in at least page3, bullet 4); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the declarative application programming interface (API) of Kim with the systems and methods of Bai resulting in a system in which the compute services of Bai are specified declaratively using an API as in Kim. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing flexible, loosely coupled service delivery and portable application instantiation and deployment (see at least Kim page 3, bullet 2 and page 3, bullet 4).

With regard to claim 14, Bai teaches wherein the first cluster resource delegate is further configured to send data to the federated operator component, the data indicating a network address and/or a network port associated with the first compute resource (a deployment specification may include an address of a server device or grouping of server devices (e.g., a node cluster) as well as information about control planes and associated resources in at least ¶ [0037] and The deployment specification can further include identifications of endpoints, ports of resources, service devices, or other hardware for connecting resource in at least ¶ [0039]).

With regard to claim 16, Bai teaches a second operator component (Similar principles can apply to deploying multiple cloud-native services (e.g., discrete services that make up an application) across multiple control planes on the same or different platforms in at least ¶ [0032]) associated with a second container ((… simply on different virtual groupings of computing devices in at least ¶ [0058], Examiner notes that containers are virtual groupings of computing devices) orchestration framework of a second cluster of compute nodes (in at least ¶ [0018], ¶ [0021] and ¶ [0058]); and
a second cluster resource delegate associated with the second cluster of compute nodes, wherein the second cluster resource delegate is configured to (… deploy cloud-native services to the control planes 106a-b by communicating or otherwise providing resource bindings 112a-b including resource identifiers and associated platform data (e.g., deployment specifications) to the control planes 106a-b in at least ¶ [0029]):
receive second instructions from the federated operator component (Similar principles can apply to deploying multiple cloud-native services (e.g., discrete services that make up an application) across multiple control planes on the same or different platforms in at least ¶ [0032]), the second instructions comprising a request (The unified deployment system 104 may additionally receive a deployment request 603 including a request to deploy the application 602 to multiple datacenters. The deployment request 603 may include an identification of control planes and/or datacenters on which to deploy the application. For example, in the example shown in FIG. 6, the deployment request 603 may include an identification of the datacenters 606a-n, control planes 608a-n, and/or sets of resources 610a-n on which to deploy the application 602 in at least ¶ [0070]) to provision a second compute resource for the first compute service by the second cluster of compute nodes (the unified deployment system 104 may identify that the newly registered resource 514 (or simply “new resource 514”) controlled by an associated control plane 512 (or simply “new control plane 512”) provides better access, lower costs, or otherwise performs a particular function or service better than a resource on which a cloud-native service is currently deployed. For example, the unified deployment system 104 may determine that the second cloud-native service should be deployed on the new resource 514 via the third control plane 512 rather than on the second resource 506b via the second control plane 504b in at least ¶ [0063] – [0065] and a deployment specification may include platform-specific data that enables a control plane to instantiate or schedule a service or application to provide functionalities associated with the cloud-native service in at least ¶ [0037]).

With regard to claim 17, Bai teaches generate modified second instructions by modifying the second instructions (Where the control planes 608a-n employ different formats or protocols, the resource bindings 604a-n may include different mapping data for the respective control planes 608a-n. Alternatively, where the control planes 608a-n use the same or similar formats or protocols, the resource bindings 604a-n may include similar or identical information provided to each of the control planes 608a-n at the respective datacenters 606a-n in at least ¶ [0071])
Kim teaches to correspond to an application programming interface (API) specific to the second operator component (The federation application program interface (API) server interacts with the cluster through the federation  controller manager. The master is responsible for exposing the API, scheduling the deployments, and overall cluster management. The interaction with the Kubernetes cluster is done through the federation controller manager using the federation API server in at least page 3, bullet 2 and These TOSCA templates are used to describe the components and inter-component relationships of cloud applications in a declarative way so that the topology descriptions can be instantiated and deployed on a particular cloud platform later on. Hence, the application portability in at least page3, bullet 4).

With regard to claim 18, Bai teaches wherein the second cluster resource delegate is further configured to: receive second instructions (Similar principles can apply to deploying multiple cloud-native services (e.g., discrete services that make up an application) across multiple control planes on the same or different platforms in at least ¶ [0032]) from the federated operator component, the second instructions comprising a request (The unified deployment system 104 may additionally receive a deployment request 603 including a request to deploy the application 602 to multiple datacenters. The deployment request 603 may include an identification of control planes and/or datacenters on which to deploy the application. For example, in the example shown in FIG. 6, the deployment request 603 may include an identification of the datacenters 606a-n, control planes 608a-n, and/or sets of resources 610a-n on which to deploy the application 602 in at least ¶ [0070]) to modify the first compute resource provisioned by the first cluster of compute nodes for the first compute service (Where the control planes 608a-n employ different formats or protocols, the resource bindings 604a-n may include different mapping data for the respective control planes 608a-n. Alternatively, where the control planes 608a-n use the same or similar formats or protocols, the resource bindings 604a-n may include similar or identical information provided to each of the control planes 608a-n at the respective datacenters 606a-n in at least ¶ [0071]), wherein the request to modify the first compute resource is generated by the federated operator component based at least in part on a rebalancing of the first compute service by the federated operator component (quality of service (QoS) data 210 may include one or more restrictions associated with deploying one or more cloud-native services such as a measurement of service availability, a measurement of cost for accessing the service, a load-balance requirement … in at least ¶ [0035]); and
generate second modified instructions by modifying the second instructions (Where the control planes 608a-n employ different formats or protocols, the resource bindings 604a-n may include different mapping data for the respective control planes 608a-n. Alternatively, where the control planes 608a-n use the same or similar formats or protocols, the resource bindings 604a-n may include similar or identical information provided to each of the control planes 608a-n at the respective datacenters 606a-n in at least ¶ [0071]) 
Kim teaches generate second modified instructions by modifying the second instructions to correspond to the API specific to the first operator component (The federation application program interface (API) server interacts with the cluster through the federation  controller manager. The master is responsible for exposing the API, scheduling the deployments, and overall cluster management. The interaction with the Kubernetes cluster is done through the federation controller manager using the federation API server in at least page 3, bullet 2 and These TOSCA templates are used to describe the components and inter-component relationships of cloud applications in a declarative way so that the topology descriptions can be instantiated and deployed on a particular cloud platform later on. Hence, the application portability in at least page3, bullet 4).

With regard to claim 19, Kim teaches receive, at the API, the modified second instructions (The federation application program interface (API) server interacts with the cluster through the federation  controller manager. The master is responsible for exposing the API, scheduling the deployments, and overall cluster management. The interaction with the Kubernetes cluster is done through the federation controller manager using the federation API server in at least page 3, bullet 2 and These TOSCA templates are used to describe the components and inter-component relationships of cloud applications in a declarative way so that the topology descriptions can be instantiated and deployed on a particular cloud platform later on. Hence, the application portability in at least page3, bullet 4); and
Bai teaches send instructions to the master node of the first container orchestration framework to rebalance the one or more containers based on the modified instructions (Where the control planes 608a-n employ different formats or protocols, the resource bindings 604a-n may include different mapping data for the respective control planes 608a-n. Alternatively, where the control planes 608a-n use the same or similar formats or protocols, the resource bindings 604a-n may include similar or identical information provided to each of the control planes 608a-n at the respective datacenters 606a-n in at least ¶ [0071] and quality of service (QoS) data 210 may include one or more restrictions associated with deploying one or more cloud-native services such as a measurement of service availability, a measurement of cost for accessing the service, a load-balance requirement … in at least ¶ [0035]).

With regard to claim 20, Bai teaches a method of providing a compute service, comprising (providing cloud-native services in at least abstract):
receiving, at a federated operator component (a unified deployment system implemented in connection with a server device (e.g., on a cloud-computing system) to deploy cloud-native services across a plurality of cloud-computing platforms in at least ¶ [0015]), a first request to deploy a compute service (The unified deployment system 104 may additionally receive a deployment request 603 including a request to deploy the application 602 to multiple datacenters. The deployment request 603 may include an identification of control planes and/or datacenters on which to deploy the application. For example, in the example shown in FIG. 6, the deployment request 603 may include an identification of the datacenters 606a-n, control planes 608a-n, and/or sets of resources 610a-n on which to deploy the application 602 in at least ¶ [0070]);
sending, by a federated operator component (a unified deployment system implemented in connection with a server device (e.g., on a cloud-computing system) to deploy cloud-native services across a plurality of cloud-computing platforms in at least ¶ [0015]) to a first operator component associated with a first cluster of compute nodes (in at least ¶ [0018], ¶ [0021] and ¶ [0058]), a second request to provision a first compute resource for the compute service among the first cluster of compute nodes (Similar principles can apply to deploying multiple cloud-native services (e.g., discrete services that make up an application) across multiple control planes on the same or different platforms in at least ¶ [0032]), wherein the first cluster of compute nodes is associated with a first hierarchical level of a computing network (… collection of physical server devices organized in a hierarchical structure … in at least ¶ [0018] and as shown in FIG. 4, the unified deployment system 104 deploys a second cloud-native service by providing the second resource binding 412b and associated application data 402 to the second control plane 406b on a first node cluster 410a. As further shown, the unified deployment system 104 deploys a third cloud-native service by providing the third resource binding 412c and associated application data 402 to the third control plane 406c on a second node cluster 410b. The node clusters 410a-b may refer to any grouping of server devices at different geographic locations, on different server regions, on different datacenters, or simply on different virtual groupings of computing devices in at least ¶ [0058] and ¶ [0027]); and
sending, by the federated operator component (a unified deployment system implemented in connection with a server device (e.g., on a cloud-computing system) to deploy cloud-native services across a plurality of cloud-computing platforms in at least ¶ [0015]) to a second operator component associated with a second cluster of compute nodes (in at least ¶ [0018], ¶ [0021] and ¶ [0058]), a third request to provision a second compute resource for the compute service among the second cluster of compute nodes (Similar principles can apply to deploying multiple cloud-native services (e.g., discrete services that make up an application) across multiple control planes on the same or different platforms in at least ¶ [0032]), wherein the second cluster of compute nodes is associated with a second hierarchical level of the computing network that is different from the first hierarchical level (The unified deployment system 104 can additionally deploy a second cloud-native service to a second control plane 306b by providing a second resource binding 312b and associated application data 302 to the second control plane 306b also on the cloud-computing system 304. The second control plane 306b may then utilize the second resource binding 312b and associated application data 302 to schedule providing or otherwise implementing the second cloud-native service via one or more edge resources 310 on one or more edge devices not included within the hierarchy of the cloud-computing system 304 in at least ¶ [0050], Examiner notes the edge resources are not of the hierarchy of the cloud resources, they are comprised within a different hierarchical level than the cloud resources).
Bai does not specifically teach that the compute service is specified via an application programming interface (API) declaration.
However, in analogous art Kim teaches receiving, at a first application programming interface (API) (The federation application program interface (API) server interacts with the cluster through the federation  controller manager. The master is responsible for exposing the API, scheduling the deployments, and overall cluster management. The interaction with the Kubernetes cluster is done through the federation controller manager using the federation API server in at least page 3, bullet 2 and These TOSCA templates are used to describe the components and inter-component relationships of cloud applications in a declarative way so that the topology descriptions can be instantiated and deployed on a particular cloud platform later on. Hence, the application portability in at least page3, bullet 4)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the declarative application programming interface (API) of Kim with the systems and methods of Bai resulting in a system in which the compute services of Bai are specified declaratively using an API as in Kim. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing flexible, loosely coupled service delivery and portable application instantiation and deployment (see at least Kim page 3, bullet 2 and page 3, bullet 4).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BAI Pub. No. US 2020/0151023 A1 (hereafter Bai) in view of Kim et al. “TOSCA-Based and Federation-Aware Cloud Orchestration for Kubernetes Container Platform”, 1/7/19 (hereafter Kim) as applied to claims 1, 5-8, 10-11, 13-14 and 16-20 above and in further view of Mehta et al. Pub. No. US 2021/0360500 A1 (hereafter Mehta).

With regard to claim 2, Bai and Kim teach the system of claim 1,
Bai and Kim do not specifically teach signed security certificates.
However, in analogous art Mehta teaches wherein the federated operator component sends a signed security certificate to the first cluster of compute nodes and to the second cluster of compute nodes (The signature may provide a level of security (i.e., ensure that the CSTP is not sent from an unauthorized source), in at least ¶ [0070] and Software providers 702 provide security credentials, such as security certificates, and perform requested services. Software providers 702 send the results of performing the services to MEC clusters 104 or MEC orchestrator 210 (not shown in FIG. 7) in at least ¶ [0078]), wherein the signed security certificate enables encrypted communication (information may be in an appropriately secure manner reflective of the type of information, for example, through various encryption and anonymization techniques for particularly sensitive information in at least ¶ [0086]) between the first cluster of compute nodes and the second cluster of compute nodes (Security function 212 may determine whether a MEC cluster 104 should be allowed to communicate with another MEC cluster 104 based on particular security protocols specified or defined by the service provider (i.e., provider network 200 operator). In some implementations, security function 212 may also determine whether software providers 702 may perform services in at least ¶ [0079]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the signed security certificates of Mehta with the systems and methods of Bai and Kim resulting in a system in which the clsuters as in Kim communicate utilizing signed security certificates as in Mehta. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing security while also providing speed enhancing user experience (see at least ¶ [0078] – [0079] and ¶ [0018]).

With regard to claim 15, Bai and Kim teach the system of claim 13,
Bai and Kim do not specifically teach signed security certificates and key store.
However, in analogous art Mehta teaches wherein a signed certificate is received by the first cluster resource delegate from the federated operator component, wherein the first cluster resource delegate is further configured to (The signature may provide a level of security (i.e., ensure that the CSTP is not sent from an unauthorized source), in at least ¶ [0070] and Software providers 702 provide security credentials, such as security certificates, and perform requested services. Software providers 702 send the results of performing the services to MEC clusters 104 or MEC orchestrator 210 (not shown in FIG. 7) in at least ¶ [0078] and Security function 212 may determine whether a MEC cluster 104 should be allowed to communicate with another MEC cluster 104 based on particular security protocols specified or defined by the service provider (i.e., provider network 200 operator). In some implementations, security function 212 may also determine whether software providers 702 may perform services in at least ¶ [0079]):
send the signed certificate to the first operator component for storage in a key store associated with the first cluster of compute nodes (In creating the CSTP, MEC cluster 104-1 may digitally sign the context with a private key of MEC cluster 104-1 or of the application on MEC cluster 104-1. That is, the CSTP can include a digital signature in at least ¶ [0070]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the signed security certificates and ey store of Mehta with the systems and methods of Bai and Kim resulting in a system in which the clsuters as in Kim communicate utilizing signed security certificates as in Mehta. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing security while also providing speed enhancing user experience (see at least ¶ [0078] – [0079] and ¶ [0018]).

Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over BAI Pub. No. US 2020/0151023 A1 (hereafter Bai) in view of Kim et al. “TOSCA-Based and Federation-Aware Cloud Orchestration for Kubernetes Container Platform”, 1/7/19 (hereafter Kim) as applied to claims 1, 5-8, 10-11, 13-14 and 16-20 above and in further view of Ilie et al. “On Designing a Cost-Aware Virtual CDN for the Federated Cloud”, 2016 (here after Ilie).

With regard to claim 3, Bai and Kim teach the system of claim 1,
Bai and Kim do not specifically teach a content delivery network and cache specification.
However, in analogous art Ilie teaches wherein the compute service comprises a content delivery network (We have developed a prototype for a cost-aware, cloud-based content delivery network (CDN) suitable for a federated cloud scenario in at least abstract), and the first request to provision the first compute resource comprises a cache specification for the content delivery network, and wherein the second request to provision the second compute resource comprises a storage specification for the content delivery network (The virtual CDN can be viewed as an example of network function virtualization (NFV). We have therefore selected four NFV performance metrics proposed by the ETSI Industry Specification Group[19] for measuring the service quality of a CDN running on virtualized infrastructure … VM provisioning latency … CDN operational latency in at least page 5, left-hand column, second full paragraph, Examiner notes that the aforementioned latencies correspond to caching times. Further, as cache is storage, these specification also constitute storage specification).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the content delivery network (CDN) and cache specification of Ilie with the systems and methods of Bai and Kim resulting in a system in which the clusters and nodes of Bai are part of a content delivery network as in Ilie and the provisioning requests and requirements as in Bai include cache requirement specification as in Ilie. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing low operational latencies through use of a CDN and specifying cache latencies thereof (see at least page 5, left-hand column, second full paragraph and page 6, C. CDN Operational Latency).

With regard to claim 4, Bai teaches the first cluster of compute nodes comprise edge compute nodes, the second compute resource comprises a storage resource, and the second cluster of compute nodes comprise centralized or regional compute nodes (by deploying cloud-native services via multiple control planes, the unified deployment system enhances scalability in deployment of applications across different regions, cloud-computing systems, and across a variety of resources. For example, by deploying different cloud-native services via different control planes, the unified deployment system facilitates deployment of a cloud-native application or collection of cloud-native services across different geographic regions, different devices or groupings of devices, different cloud-computing services, and even across a combination of cloud resources and edge resources in at least ¶ [0017]).
Bai and Kim do not specifically teach a cache resource.
However, in analogous art Ilie teaches wherein the first compute resource comprises a cache resource (The virtual CDN can be viewed as an example of network function virtualization (NFV). We have therefore selected four NFV performance metrics proposed by the ETSI Industry Specification Group[19] for measuring the service quality of a CDN running on virtualized infrastructure … VM provisioning latency … CDN operational latency in at least page 5, left-hand column, second full paragraph, Examiner notes that the aforementioned latencies correspond to caching times. Further, as cache is storage, these specification also constitute storage specification),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the cache resource of Ilie with the systems and methods of Bai and Kim resulting in a system in which the clusters and nodes of Bai are part of a content delivery network with cache as in Ilie. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing low operational latencies through use of a CDN and cache (see at least page 5, left-hand column, second full paragraph and page 6, C. CDN Operational Latency).

With regard to claim 9, Bai teaches wherein the first request for the first compute resource comprises a request to provision a first amount of resource (The unified deployment system 104 may additionally receive a deployment request 603 including a request to deploy the application 602 to multiple datacenters. The deployment request 603 may include an identification of control planes and/or datacenters on which to deploy the application. For example, in the example shown in FIG. 6, the deployment request 603 may include an identification of the datacenters 606a-n, control planes 608a-n, and/or sets of resources 610a-n on which to deploy the application 602 in at least ¶ [0070]) and the second request for the second compute resource comprises a request to provision a second amount of resource, the federated operator component further configured to (Similar principles can apply to deploying multiple cloud-native services (e.g., discrete services that make up an application) across multiple control planes on the same or different platforms in at least ¶ [0032]):
determine that the first cluster of compute nodes is deficient in providing the first amount of resource by a first deficiency amount (the unified deployment system 104 may enact a similar migration process to increase fault tolerance for a particular service or application. For example, the unified deployment system 104 may perform a migration of the cloud service from the second resource 506b to the new resource 514 upon detecting that the second resource 506b or associated cloud-computing system has an outage or service failure in at least ¶ [0067]); and
send a third request to provision the first deficiency amount to a third operator component executing on a third container orchestration framework of a third cluster of compute nodes (the unified deployment system 104 may identify that the newly registered resource 514 (or simply “new resource 514”) controlled by an associated control plane 512 (or simply “new control plane 512”) provides better access, lower costs, or otherwise performs a particular function or service better than a resource on which a cloud-native service is currently deployed. For example, the unified deployment system 104 may determine that the second cloud-native service should be deployed on the new resource 514 via the third control plane 512 rather than on the second resource 506b via the second control plane 504b in at least ¶ [0063] – [0065]).
Bai and Kim do not specifically teach a cache resource.
However, in analogous art Ilie teaches cache resource (The virtual CDN can be viewed as an example of network function virtualization (NFV). We have therefore selected four NFV performance metrics proposed by the ETSI Industry Specification Group[19] for measuring the service quality of a CDN running on virtualized infrastructure … VM provisioning latency … CDN operational latency in at least page 5, left-hand column, second full paragraph, Examiner notes that the aforementioned latencies correspond to caching times. Further, as cache is storage, these specification also constitute storage specification)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the cache resource of Ilie with the systems and methods of Bai and Kim resulting in a system in which the clusters and nodes of Bai are part of a content delivery network with cache as in Ilie. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing low operational latencies through use of a CDN and cache (see at least page 5, left-hand column, second full paragraph and page 6, C. CDN Operational Latency).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over BAI Pub. No. US 2020/0151023 A1 (hereafter Bai) in view of Kim et al. “TOSCA-Based and Federation-Aware Cloud Orchestration for Kubernetes Container Platform”, 1/7/19 (hereafter Kim) as applied to claims 1, 5-8, 10-11, 13-14 and 16-20 above and in further view of Mahimkar et al. Pub. No. US 2018/0167277 A1 (hereafter Mahimkar).

With regard to claim 12, Bai teaches wherein the first compute resource provided by the first cluster of compute nodes comprises a persistent storage resource (The memory 1003 may be any electronic component capable of storing electronic information. For example, the memory 1003 may be embodied as random access memory (RAM), read-only memory (ROM), magnetic disk storage media, optical storage media, flash memory devices in RAM, on-board memory included with the processor, erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM) memory, registers, and so forth, including combinations thereof in at least ¶ [0097]); and
Bai and Kim do not specifically teach scheduling node cluster upgrades.
However, in analogous art Mahimkar teaches wherein the federated operator component is further configured to: schedule a first system upgrade for the first cluster of compute nodes, schedule a second system upgrade for the second cluster of compute nodes (determining an efficient schedule to be used when upgrading access point devices of a communication network in at least ¶ [0001]), wherein the second compute resource provided by the second cluster of compute nodes comprises a cache resource (upgrades, either software or hardware in at least ¶ [0018] and All or portions of the operating system, applications, modules, and/or data can also be cached in the RAM 1112 in at least ¶ [0124]), and wherein the second system upgrade is scheduled to begin following completion of the first system upgrade (It is further observed that in practical usage scenarios it is common to run multiple upgrade tasks on an AP device sequentially, one upgrade after another. Such provides motivation to extend scheduling algorithms to accommodate multiple separate upgrade tasks per AP, with ordering constraints in at least ¶ [0034]).
It would have been obvious to  a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the scheduling node cluster upgrades of Mahimkar with the systems and methods of Bai and Kim resulting in a system in which the node clusters of Bai are upgraded one after another as in Mahimkar. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the system through upgrades to the node clusters while also optimizing time to complete upgrades, reducing service degradation during upgrades, ensuring availability and keeping node clusters up-to-date (see at least Mahimkar ¶ [0001], ¶ [0034] and ¶ [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10705945 B1
teaches
Computing system testing service
US 10922284 B1
teaches
Extensible framework for managing multiple Hadoop clusters
US 20190213046 A1
teaches
Configuring Nodes for Distributed Compute Tasks
US 20210255885 A1
teaches
SYSTEM AND METHOD FOR MULTI-CLUSTER STORAGE
EP 3929741 A1
teaches
FEDERATED OPERATOR FOR EDGE COMPUTING NETWORK
US 11093293 B2
teaches
Configuring nodes for distributed compute tasks
CN 111625224 A
teaches
Code generation method, device, device and storage medium


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195